Case 1:16-cr-00371-RA Document 816-2 Filed 10/28/19 Page 1 of 3




                     EXHIBIT 2
                         Case 1:16-cr-00371-RA Document 816-2 Filed 10/28/19 Page 2 of 3
        From: Greg Morvillo <gmorvillo@morvillolaw.com>
           To: Savannah Stevenson <Sstevenson@morvillolaw.com>
           Cc: "Eugene. lngoglia@AllenOvery.com" <Eugene. Ingoglia@AllenOvery.com>
    Subject: Re : Michelle
        Date: 2017-03-20 17:54:57 -0400
Importance: Normal



She would never admit to doing something wrong. She would die first.

Gregory Morvillo
Partner
Morvillo LLP
500 Fifth Ave .
NY NY 10110
(212) 796-6340

www.morvillolaw.com



Sent from my iPhone

On Mar 20, 2017, at 5:24 PM , Savannah Stevenson <Sstevenson@morvillolaw.com > wrote :


If she really doesn't think she can withstand trial, would she entertain cooperating against Richard and Carolyn Lisa to the extent the government is interested?


From: Greg Morvillo
Sent: Monday, March 20, 2017 5:21 PM
To: Eugene.lngoglia@AllenOvery.com
Cc: Savannah Stevenson <sstevenson@morvillolaw .com>
Subject: Re: Michelle


I had virtually the same conversation with her this morning.

I told her not to rush through the document. And get it to us when she was done.

We didn't cover racial bias but covered her depression over this whole situation but the fact that we believed in her was important to her
and was giving her strength.

I told her we would set up a meeting for next week because I was still getting over my cold and didn't want to give it to her with her
compromised immune system .

She was happy to do that.

She is clearly disturbed by the Richard thing profoundly.

Gregory Morvillo
Partner
Morvillo LLP
500 Fifth Ave.
NY NY 10110
(212) 796-6340

www.morvillolaw.com



Sent from my iPhone

On Mar 20, 2017, at 5:15 PM , "Eugene.lngoglia@AllenOvery.com" <Eugene.lngoglia@AllenOvery.com> wrote :

 I spoke with Michelle today




                                                                                                                                                  MORTON 00060341
                         Case 1:16-cr-00371-RA Document 816-2 Filed 10/28/19 Page 3 of 3
She is in better spirits after being particularly depressed and not feeling well the last two weeks
She feels that the fact that she has been charged but not Richard ; plus the receiver's treatment of her; generally the prosecution's
treatment of her; all points to (perhaps unconscious) racial bias , which contributed to her feelings of depression
But she is reactivated after speaking with her mom on Friday; grateful for her team and working on questions for Richard



The foregoing e-mail may contain US tax advice. If so, please read the following carefully:

Unless otherwise expressly stated in the foregoing message, this advice was not intended or written to be used, and cannot be used, by any person for the purpose of
avoiding US federal tax-related penalties that may be imposed with respect to the matters addressed. Some of this advice may have been written to support the
promotion or marketing of the transactions or matters addressed to persons other than our client. For such advice, be advised that the advice was written to support the
promotion or marketing of the transaction(s) or matter(s) addressed and if you are a person other than our client, you should seek advice based on your particular
circumstances from an independent tax advisor. In addition, unless expressly stated to the contrary in th e foregoing message, nothing herein shall be construed to
impose a limitation on disclosure by any person of the tax treatment or tax structure of any transaction that is addressed herein.



This email is confidential and may also be privileged . If you are not the intended recipient please delete it and notify us immediately by telephoning or e-mailing the
sender. You should not copy it or use it for any purpose nor disclose its contents to any other person .

Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10020
Tel: 212 610 6300
Fax: 212 610 6399
http://www.al lenovery.com

Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorised and regulated by the Solicitors
Regulation Authority of England and Wales. Allen & Overy LLP is a multi-jurisdictional legal practice with lawyers admitted to practice in a variety of jurisdictions .
The term partner is used to refer to a member of Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications. A list of the members of
Allen & Overy LLP and of the non-members who are designated as partners is open to inspection at its registered office , One Bishops Square London E1 6AD and at the
above address.

For further information about how Allen & Overy LLP is regulated , please see our website at www.allenovery.com/aoweb/leqal.




                                                                                                                                                   MORTON 00060342
